                        Case 1:06-cr-00482-CCB Document 60 Filed 09/09/19 Page 1 of 1
        •

AO 442 (Rev. 01/09. MD 6/09) Arrest Warrant
                                                                                  r
                                                            us. Lit i. F1 T.: COURT
                                         UNITED STATES DIS Itt1U-45 COSIVip
                                                     for then SEP -9 AM 8:56

                                                           District of MaryltrisLys OFFICE
                                                                             Al iiiALTIMORE
                   United States of America
                                                                                         DEPUTY
                              V.                                           BY
                                                                    )        Case No. CCB-06-0482


                   Steven Douglass Buckley
                            Defendant


                                                       ARREST WARRANT

To:         Any authorized law enforcement officer


            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)              Steven Douglass Buckley
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment               0 Superseding Indictment          0 Information       0 Superseding Information U Complaint
0 Probation Violation Petition                Ig1 Supervised Release Violation Petition 0 Violation Notice U Order of the Court

This offense is briefly described as follows:




Date: December 13, 2018


Address: 101 W. Lombard Street                                                 Felicia C. Cannon, Clerk, U.S. District Court
          Baltimore, Md. 21201                                                          Name and Title of Issuing Officer



                                                                  Return

This warrant was received on (date)
at (city and state)
                                      q1614
                       Bilie,,46( al alp                           , and the person was arrested on (date)      qj 6/, t
Date:
                                                                                           Arresting officer's signature


                                                                        CZA9tAr ;0                           _D j           1 /43 3 1 1")
                                                                                              Printed name and tale
